 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 1 of 6 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

SHERYL CURTIS,

       Plaintiff,                                               Case No.:

v.

BLUE RIDGE BY THE LAKE LLC,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, SHERYL CURTIS (“Plaintiff” or “Curtis”), by and through her

undersigned counsel, and sues Defendant, BLUE RIDGE BY THE LAKE LLC (“Defendant” or

“Blue Ridge”), and alleges as follows:

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

1441(b).

       2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      Plaintiff resides in Pinellas County, Florida.

       4.      Defendant is a Florida limited liability company with its principal place of business

in Pinellas County, Florida.

       5.      Plaintiff was an employee of Defendant and Defendant was an employer of Plaintiff

pursuant to the Americans with Disabilities Act and the Florida Civil Rights Act.

                                            Page 1 of 6
 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 2 of 6 PageID 2



                                    GENERAL ALLEGATIONS

        6.      At all times material, herein Defendant acted with malice and reckless disregard for

Plaintiff’s federal and state protected rights.

        7.      At all times material herein, Plaintiff was qualified to perform her job duties within

the legitimate expectations of her employer.

        8.      At all times material herein, Defendant was and is an employer as defined by the

laws under which this action is brought and employee the requisite number of individuals.

        9.      Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

        10.     Plaintiff requests a jury trial for all issues so triable.

                             ADMINISTRATIVE PREREQUISITES

        11.     Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)

on June 8, 2018. A copy of Plaintiff’s Charge of Discrimination is attached as Exhibit A.

        12.     On September 12, 2019, the EEOC issued a Dismissal and Notice of Rights related

to Plaintiff’s Charge of Discrimination. A copy of the Dismissal and Notice of Rights is attached

as Exhibit B. This Complaint has been filed within ninety (90) days of the issuance of the

Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent to filing this

Complaint.

        13.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this claim

is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred and

eighty (180) days have passed since the filing of the aforementioned Charge.




                                               Page 2 of 6
 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 3 of 6 PageID 3



                                  FACTUAL ALLEGATIONS

       14.     In approximately November 2017, Plaintiff began her employment with Defendant

as a Registered Nurse Supervisor.

       15.     On or about May 2, 2018, Plaintiff informed the Director of Nursing, Lakesha

Noukhal, that she was scheduled for cataract surgery on May 10, 2018 and May 17, 2018, and

provided medical documentation excusing her from work from May 7, 2018 through May 25,

2018. Ms. Noukhal told Plaintiff that she didn’t think she could give her that many days off and

suggested that Plaintiff take it day by day.

       16.     Prior to being scheduled for surgery, Plaintiff had picked up additional shifts on

May 8, 2018 and May 9, 2018.

       17.     On or about May 7, 2018, Plaintiff went for her pre-op appointment. She was taken

to the ER because her blood pressure was extremely high and was ordered by the ER physician to

stay home and rest until her surgery. Plaintiff’s sister contacted Ms. Noukhal on her behalf to

inform her that Plaintiff would no longer be able to work on May 8, 2018 and May 9, 2018 per

doctor’s orders.

       18.     While she was out recovering from her surgeries, Plaintiff learned from a co-worker

that Ms. Noukhal filled her position. Plaintiff tried contacting Ms. Noukhal several times to

confirm whether this was true, but was unsuccessful.

       19.     Therefore, on or about May 18, 2018, Plaintiff went into Blue Ridge to try to speak

with Ms. Noukhal in person as she was not taking her calls. Plaintiff was told by Ms. Noukhal and

Administrator, Deborah Clark, that she was being terminated for a no call no show on May 8, 2018

and May 9, 2018.




                                               Page 3 of 6
 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 4 of 6 PageID 4



                               COUNT I
        AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008
                               “ADAAA”

       20.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through nineteen (19).

       21.     Plaintiff is an individual entitled to protection under the Americans with Disabilities

Act Amendments of 2008 (“ADAAA”).

       22.     Plaintiff is an employee within the meaning of the ADAAA, as amended.

       23.     Plaintiff is a qualified individual with a disability within the meaning of the

ADAAA, because Plaintiff with a reasonable accommodation could perform the essential

functions of her job with Defendant.

       24.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff because of her disability. Specifically, Defendant

discriminated against Plaintiff by terminating her employment with Defendant.

       25.     The above described acts of disability discrimination constitute a violation of the

ADAAA, as amended, for which Defendant is liable.

       26.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

were intentional.

       27.     As a direct and proximate result of Defendant’s violations of the ADAAA, Plaintiff

has suffered damages and has incurred reasonable attorneys’ fees and costs.

       WHEREFORE, Plaintiff, SHERYL CURTIS, respectfully requests that judgment be

entered in her favor against Defendant, BLUE RIDGE BY THE LAKE LLC, as follows:

               a.     Back pay and benefits;

               b.     Prejudgment interest on back pay and benefits;



                                            Page 4 of 6
 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 5 of 6 PageID 5



               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering;

               e.      Punitive damages;

               f.      Injunctive relief;

               g.      Attorneys’ fees and costs; and

               h.      For any other further relief the Court deems just and proper.

                                     COUNT II
                       FLORIDA CIVIL RIGHTS ACT - DISABILITY

       28.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through nineteen (19).

       29.     Plaintiff is an individual entitled to protection under the Florida Civil Rights Act,

Chapter 760, Florida Statutes (“FCRA”).

       30.     Plaintiff is an employee within the meaning of the FCRA.

       31.     Plaintiff is an individual with a disability.

       32.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff because of her disability. Specifically, Defendant

discriminated against Plaintiff by terminating her employment with Defendant.

       33.     The above described acts of disability discrimination constitute a violation of the

FCRA, for which Defendant is liable.

       34.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

were intentional.

       35.     As a direct and proximate result of Defendant’s violations of the FCRA, Plaintiff

has suffered damages and has incurred reasonable attorneys’ fees and costs.




                                             Page 5 of 6
 Case 8:19-cv-03008-MSS-SPF Document 1 Filed 12/09/19 Page 6 of 6 PageID 6



       WHEREFORE, Plaintiff, SHERYL CURTIS, respectfully requests that judgment be

entered in her favor against Defendant, BLUE RIDGE BY THE LAKE LLC, as follows:

              a.      Back pay and benefits;

              b.      Prejudgment interest on back pay and benefits;

              c.      Front pay and benefits;

              d.      Compensatory damages for emotional pain and suffering;

              e.      Punitive damages;

              f.      Injunctive relief;

              g.      Attorneys’ fees and costs; and

              h.      For any other further relief the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       36.    Plaintiff requests a jury trial on all issues so triable.

Dated this 9th day of December, 2019.

                                               FLORIN GRAY BOUZAS OWENS, LLC

                                               /s/ Scott L. Terry_________________
                                               SCOTT L. TERRY, ESQ.
                                               Florida Bar No.: 77105
                                               Primary: scott@fgbolaw.com
                                               Secondary: daniela@fgbolaw.com
                                                            e-filing@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQ.
                                               Florida Bar No.: 902004
                                               Primary: wolfgang@fgbolaw.com
                                               16524 Pointe Village Drive, Suite 100
                                               Lutz, FL 33558
                                               Telephone (727) 254-5255
                                               Facsimile (727) 483-7942
                                               Trial Attorneys for Plaintiff




                                             Page 6 of 6
